Citation Nr: 1622660	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-40 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was before the Board in July 2015, at which time it was remand for additional development.  After the issuance of an October 2015 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by pain, flare-ups, stiffness, fatigue, weakness, swelling, Achilles tendonitis, and the varying presence of characteristic calluses and an unusual shoe-wear pattern.  The Veteran uses a variety of prescribed shoe inserts/orthoses, dorsiflexion splints, and a "postop" shoe, achieving varying degrees of symptom relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The AOJ has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided VA examinations in July 2009, December 2009, December 2011, and July 2015.  The VA examiners reviewed the Veteran's electronic claims file and administered thorough clinical evaluations that address the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In an April 2010 letter, the Veteran observed that the July 2009 and December 2009 VA examinations were administered by the same doctor and that this doctor specializes in internal medicine.  He essentially asserted that these examinations were inadequate because they were cursory.  The Veteran alleges that the examiner never touched his feet during the July 2009 examination, and during the December 2009 examination, he claims that the examiner simply asked him to remove his socks and looked at his feet.  He asserts that the examinations should have been administered by a podiatrist or orthopedist.  However, the Board is entitled to presume the competence of a VA examiner unless specific challenges to a VA examiner's competency are raised by the Veteran.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  As will be discussed below, the VA examiner who conducted the July 2009 and December 2009 examinations reported very specific clinical findings that could only be obtained by the Veteran removing his socks and undergoing a physical examination, including palpation of both feet.  The Board finds that the VA examiner's thorough clinical findings are more probative than the Veteran's post hoc allegations and, thus, the presumption of competency has not been overcome.  As such, the July and December 2009 VA examinations will be considered as competent and probative evidence.

In July 2015, the Board remanded the above-captioned claim for further development.  Specifically, the Board directed the AOJ to obtain the Veteran's treatment records from the VA Medical Center in Fayetteville, Arkansas, dated from November 2012 to the present.  While the Veteran's claim was in remand status, the AOJ obtained this evidence and associated it with the electronic claims file.  After the issuance of an October 2015 supplemental statement of the case, this claim was remitted to the Board for further appellate review.  The Board finds that the AOJ substantially complied with the remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, these provisions are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The rating for the Veteran's bilateral pes planus has been assigned pursuant to Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral.

The words "severe," "marked," and "pronounced" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

According to an April 2009 letter, R.M., DPM, stated that he had treated the Veteran for more than one year for a variety of foot disabilities, including bilateral pes planus.  With respect to bilateral pes planus, Dr. R.M. described the disability as a "deformity," which renders the Veteran's feet inherently unstable and susceptible to muscle strain, joint pain and malposition, and tendonitis.  The doctor indicated that the Veteran responded well to conservative treatment in the past, and that the Veteran can maintain a high level of service in his occupation, but will periodically need care secondary to overuse and foot deformity.  Dr. R.M. said that the Veteran has been most recently treated for Achilles tendonitis of the right foot.  Although the Veteran responded well to physical therapy, immobilization, and anti-inflammatories, this remained a relapsing and remitting problem.  If the issue persisted, Dr. R.M. suggested that the Veteran undergo tendo Achilles surgery, to include debridement and lengthening, with flatfoot reconstruction as needed.

In July 2009, the Veteran underwent a VA examination to ascertain the severity of the Veteran's bilateral pes planus.  The Veteran endorsed constant pain in and travelling to his feet, shins, Achilles, bunion, and side of ankle.  The Veteran described the pain as burning, aching, sharp, and stiff, and scored it a 10 on a 10-point scale.  The Veteran stated that this pain could be elicited by physical activity and sitting longer than 10 minutes, but that he could function with medication.  After sitting for a long period, including after exercising, the Veteran endorsed Achilles pain and stiffness.  After prolonged standing, the Veteran stated that his feet throbbed.  At rest, the Veteran stated that he experiences pain, weakness, and stiffness, but not swelling or fatigue.  While walking, he stated that he experienced pain, weakness, stiffness, swelling, and fatigue.  He denied hospitalization and surgeries.  Regarding treatment, the Veteran underwent physical therapy and utilized special inserts, as well as pain medication, Motrin, a foot boot, and cortisone injections.  He also stated that he has to ice his feet immediately after any activities.  The Veteran said his bilateral pes planus limited his activities and prevented him from applying much pressure to his feet.  He also said that he coaches football and basketball teams and must be careful when demonstrating drills.  On physical examination, the examiner observed the following:  posture and gait within normal limits; abnormal weight bearing; an unusual shoe wear pattern; and non-tender callosities on middle of the toes.  The examiner did not find evidence of breakdown.  For ambulation, the examiner observed that the Veteran required corrective shoes due to stability issues, but he did not require braces, crutches, a cane, or a walker.  Upon palpation, the examiner found no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation, bilaterally.  There was active motion in the metatarsophalangeal joint of the great toe, bilaterally.  Palpation of the plantar surface revealed slight tenderness on the right foot, but no tenderness of the left foot.  During a weight bearing examination of the Achilles tendon, the examiner found "remarkable" inward bowing on the right and pain during manipulation.  With respect to the left, the examiner found inward bowing that was correctable by manipulation, but pain during that manipulation.  A non-weight bearing examination showed normal alignment of the Achilles tendon, bilaterally.  The examiner then stated that there was a moderate degree of valgus present on the right, as well as forefoot/midfoot mal-alignment of a slight degree, and a deformity of medical tilting of the upper border of the talus.  On the left, there was a moderate degree of valgus present and deformity of medial tilting of the upper border talus, but no forefoot/midfoot mal-alignment.  The examiner indicated that the Veteran had claw feet, with bilateral contraction and shortening of the plantar fascia of a slight degree and bilateral dropped forefoot.  Moreover, dorsiflexion of the Veteran's toes produced pain in some toes, bilaterally.  Palpation of the metatarsal heads of the toes produced slight tenderness, bilaterally.  There were no hammertoes, Morton's metatarsalgia, or hallux rigidus, but, the examiner found bilateral hallux valgus of a moderate degree with no resection of the metatarsal heads.  Further, the examiner found that the Veteran did not have a limitation with standing or walking and requires shoe inserts, but not orthopedic shoes, corrective shoes, arch supports, and build-up of the shoes.  The Veteran's symptoms and pain are not relieved by use of corrective shoe wear.  In conclusion, the examiner noted that the Veteran's subjective symptoms were pain with standing and walking, and that the objective symptoms were tenderness, flat feet, and pes varus deformity.  The examiner opined that the effects of this disability on the Veteran's usual occupation and daily activities are mild to moderate.

A November 2009 private treatment report demonstrated that the Veteran returned for ongoing care for metatarsalgia of the right forefoot and bilateral Achilles tendonitis.  The Veteran reported that he was taking Naprosyn as prescribed, and that he was using a "postop" shoe for his right foot when he was at home, as well as a dorsiflexion splint as directed.  The Veteran reported minimal improvement regarding his pain and disability, bilaterally.  A physical examination revealed "severe" pes planus, with ankle equinus and hallux limitis, bilaterally.  The doctor also observed moderate bunion deformity, bilaterally, asymptomatic; minimal pain (3/10) on palpation of the plantar aspect of the right second metatarsal head; no pain or crepitus with range of motion of the right second metatarsophalangeal joint; a flexible hammertoe deformity of the second digit, bilaterally, asymptomatic; minimal pain (1/10) on palpation of the calcaneal insertion point of the Achilles tendon, bilaterally; and no pain on palpation of Achilles tendon insertion, bilaterally, with resisted plantarflexion.  The Veteran was able to perform double-limb toe raises, bilaterally, with minimal (1/10) pain in the Achilles tendon insertion.  The doctor found no appreciable mass or defect in either Achilles tendon.  The assessment was improving metatarsalgia right second digit; bunion deformity right foot; hammer deformity right second digit; pes planus; ankle equinus; and improving Achilles tendonitis, bilaterally.  The Veteran refused a right forefoot injection.  He was then prescribed a bilateral heel lift, and instructed to continue to use postop shoe and dorsiflexion splint.  The doctor strongly recommended surgical correction of the Veteran's right foot bunion and hammertoe deformity given the persistence of his symptoms with conservative care.

In December 2009, the Veteran underwent a VA examination to ascertain the severity of his bilateral pes planus.  The Veteran said he experienced constant pain from his feet to knees that he described as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping, and rated 10/10.  He stated that his pain was exacerbated by physical activity, sitting, walking, and standing, but that he can function during pain with medication.  At rest and while standing or walking, the Veteran also endorsed weakness, stiffness, swelling, and fatigue.  With respect to his treatment history, the Veteran denied hospitalizations and surgery, but said that he took a variety of prescribed and over-the-counter medications and underwent injections.  He also said that he ices his feet after standing and walking, and uses a dorsiflexion splint at night.  The Veteran stated that he is forced to cut back on his activities, experiences more pain coaching sports, and cannot wear dress shoes anymore.   A physical examination revealed the following:  posture and gait within normal limits; equal leg lengths; no signs of abnormal weight bearing or breakdown; no callosities or unusual shoe wear pattern; and no assistive device for ambulation.  Further, the examiner observed painful motion and tenderness, bilaterally, but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation revealed slight tenderness, bilaterally.  During weight bearing and non-weight bearing examinations of the Achilles tendons, the examiner found "remarkable" inward bowing bilaterally, and pain during manipulation, bilaterally.  The examiner then stated that there was a moderate degree of valgus present, no forefoot/midfoot misalignment, and deformity of inward rotation of the superior portion of the os calcis, all bilaterally.  The examiner determined that the Veteran does not have pes cavus Morton's Metatarsalgia, hallux rigidus, or hallux valgus, but observed the presence of hammer toes (II, III, and IV, bilaterally).  Moreover, the examiner found no limitation of walking or standing.  After additional testing, the diagnosis of bilateral pes planus was confirmed.  The examiner stated that the subjected factors are pain with walking and standing, and the objective factors are radiological evidence of pes planus and physical findings.  Ultimately, the examiner opined that the Veteran's disability mildly or moderately affected his usual occupation and daily activities.

A December 2009 VA treatment report showed that the Veteran was treated by his private doctor for bilateral pes planus, plantar fasciitis, Achilles tendonitis, and bursitis.  Despite receiving frequent cortisone injections, the Veteran endorsed difficulty with pain.  Further, he stated that this disability limited his lifestyle insofar as he enjoys running and coaching his son's sports teams.  After discussing his past medication history, the assessment was foot pain.  He was prescribed trial medication and pain medication, and was advised to participate in low impact activity, such as swimming.

In an April 2010 letter, the Veteran stated that he was seeking a 50 percent rating because his pes planus was not improved with orthopedic shoes, appliances, and physical therapy.  He asserted that his bilateral pes planus was manifested by marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, and severe pain of the tendo Achilles.  The Veteran stated that this disability affects his daily life and the quality of his life.  Specifically, the Veteran stated that he needs to take "much medication" to control his pain.  

In June 2010, the Veteran reported chronic pain in both feet and requested that he be scheduled for a VA podiatry consultation.

An August 2010 VA podiatry consultation report shows that the Veteran complained of heel pain with a "many year" history.  He described a history of injections to his feet and use of orthoses and night splints, as well as undergoing physical therapy and taking prescribed anti-inflammatory medications.  Despite this treatment, the Veteran stated that he continued to experience pain in his Achilles tendons.  A physical examination revealed low arches, bilaterally; hallux valgus, bilaterally; tenderness to palpation to the posterior aspect of his heels at the Achilles tendon, bilaterally; and 1.5- to 2-centimeter difference in leg length, right longer than left.  The examiner observed that the Veteran was wearing athletic shoes with custom orthoses in place.  The assessment was chronic Achilles tendonitis, bilaterally.  The Veteran was prescribed an Airform night splint for use "at all times."  He was also provided education on stretching and range of motion exercises that should be performed three to four times on a daily basis. 

A January 2011 VA treatment record demonstrates that the Veteran noticed "minimal pain" in his Achilles tendons since using night splints.  However, the Veteran endorsed pain in his arches and heels "from time to time."  A physical examination revealed moderate to low arches and no Achilles tendon tenderness.  The assessment was Achilles tendonitis, stable with use of night splints.  The Veteran was prescribed insoles for his bilateral pes planus.

A May 2011 VA treatment report shows that the Veteran appeared for a follow-up appointment regarding plantar fasciitis.  The Veteran stated that this condition had improved, but that his insoles were not as comfortable as previous custom devices.  He stated that he had been stretching regularly.  A physical examination revealed low arches and mild to moderate tenderness with palpation, bilaterally, at plantar medial calcaneal tubercule and arches.

An October 2011 VA treatment report demonstrated that the Veteran disliked his orthoses because they were too soft.  He endorsed increased pain since coaching football.  The assessment was plantar fasciitis and pes planus.  The examiner order new orthoses for the Veteran.

In December 2011, the Veteran underwent a VA examination to assess the severity of his bilateral pes planus.  The Veteran endorsed constant, localized pain that he described as aching and sharp, which he rated 10/10.  The Veteran stated that his pain could be exacerbated by physical activity, but that it was relieved by rest and that he could function during pain with medication.  At rest, he experienced stiffness and fatigue, but no pain, weakness, or swelling.  While standing or walking, the Veteran reported pain, stiffness, swelling, and fatigue, but no weakness.  With respect to his left foot, the Veteran also reported swelling with use.  The Veteran denied hospitalization or surgical procedures for his feet, and that his treatment consisted of physical therapy and night splints.  Regarding functional impairment, the Veteran stated that he experienced difficulty with long periods of walking or standing.  The Veteran's stated that he experienced foot pain, bilaterally, which was accentuated with use.  The Veteran also endorsed accentuated pain on manipulation of his feet and "extreme tenderness" on the plantar surface of his feet, denied characteristic calluses (or any calluses caused by his pes planus), and reported ongoing symptoms, including tenderness, despite use of orthoses/arch supports.  A physical examination revealed posture and gait within normal limits; tenderness, bilaterally; and no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability, bilaterally; active motion in the metatarsophalangeal joint, bilaterally.  Further, the examiner observed decreased longitudinal arch height on weight bearing, bilaterally, but no marked deformity or marked pronation.  The examiner determined that the weight bearing line did not fall over or medial to the Veteran's great toe, bilaterally, and that the Veteran did not have inward bowing of his Achilles tendon.  Moreover, the examiner did not find marked inward displacement or severe spasm of the Achilles tendon on manipulation, bilaterally.  The examiner then opined that the Veteran's lower extremities did not have "diminished function," but that, ideally, the Veteran should be limited to 6 hours on his feet at work.

A February 2012 VA treatment report shows that the Veteran appeared at a follow-up appointment after receiving new orthoses.  The Veteran denied experiencing pain, and a physical examination revealed no tenderness, bilaterally.  

According to an October 2012 VA treatment report, the Veteran underwent a physical examination that included an assessment of his feet.  The examiner noted that the Veteran's feet were neurologically intact to light touch and monofilament.  Additionally, the examiner found full range of motion, no edema or erythema, but mild mid-foot tenderness, bilaterally.  The examiner also observed bilateral bunions, with the Veteran's great toes "deviated laterally."

An April 2015 private treatment record demonstrated that the Veteran complained of left heel pain, with a 3-week history.  He reported self-treating with ice without relief.  A physical examination revealed, in pertinent part, no pain with range of motion testing of the digits, forefoot, or midfoot, bilaterally; no pain on palpation of the digits, forefoot, or midfoot; no digital, forefoot, or midfoot deformities; moderate, asymptomatic bunion, bilaterally; hallux limitus, bilaterally; and forefoot varus, bilaterally.  With respect to his rearfoot, bilaterally, the examiner found moderate pain (6/10) on palpation of the left Achilles tendon insertion, and minimal pain (3/10) in left Achilles tendon insertion with resisted plantarflexion.  There were no rearfoot deformities, but rearfoot varus was present, bilaterally, as was flexible flatfoot.  The examiner stated that the Veteran ambulated without an assistive device, without a limp, and with a normal gait pattern.  The examiner stated the Veteran's steps were "reciprocal," and were reported as painful.  The only abnormality noted was on pronation, bilaterally.  The assessment was pes planus and insertional left Achilles tendonitis.

In July 2015, the Veteran underwent a VA examination to assess, in part, the severity of his service-connected bilateral pes planus.  The Veteran endorsed pain under his foot and in his heel and Achilles tendons, with flare-ups.  The Veteran also reported limitation of motion, stiffness, and radiating pain.  The Veteran stated that he experienced foot pain with use, but denied that his pain was accentuated on manipulation.  Indeed, the Veteran stated that he did not experience pain with manipulation of his feet.  He denied swelling on use, but endorsed characteristic calluses, bilaterally.  The Veteran reported using arch supports, bilaterally.  The examiner did not find extreme tenderness of plantar surfaces on one or both feet, but there was bilateral decreased longitudinal arch height on weight bearing.  The examiner found no evidence of marked deformity or marked pronation, bilaterally.  The Veteran's weight-bearing lines fell over or medial to his great toes, which was due only to his bilateral pes planus.  The examiner did not find inward bowing of his Achilles tendons or marked inward displacement or severe spasm on manipulation of his Achilles tendon.  The examiner did not find Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, claw foot, or mal- or non-union of tarsal or metatarsal bones.  The examiner indicated that the factors contributing the Veteran's disability were pain on non-weight bearing and interference with standing, both bilaterally.  Further, the examiner found that bilateral functional loss involved a decreased ability to stand or walk "for long."  The examiner observed that the Veteran did not use an assistive device for ambulation, and opined that the function of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve him.

In an August 2015 VA treatment report, the Veteran's bilateral pes planus is described as "stable."

The evidence of record establishes that the Veteran's bilateral pes planus is manifested by pain, flare-ups, stiffness, fatigue, weakness, swelling, Achilles tendonitis, and the varying presence of characteristic calluses and an unusual shoe-wear pattern.  Beyond resting, to treat these symptoms, the Veteran underwent physical therapy and frequent injections, utilized a variety of shoe inserts/orthoses, used dorsiflexion splints, wore a "postop" shoe, took a variety of medications, and applied ice.  Regarding functional impairment, the Veteran's bilateral pes planus made difficult prolonged sitting, standing, and walking.  Further, the Veteran was impaired in his ability to exercise and participate in coaching sports; although there was no indication that he ceased either activity during the pendency of this appeal.  In fact, the Veteran consistently reported that he was able to function with medication.  The clinicians of record consistently opined that the effects on the Veteran's usual occupation and daily activities are mild to moderate.

As discussed above, the Veteran's service-connected bilateral pes planus has already been assigned a 30 percent throughout the pendency of this appeal.  As such, in order for the maximum 50 percent schedular rating to be assigned, the evidence must demonstrate, or more nearly approximate, pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2015).

Throughout this appeal, the Veteran has asserted that his service-connected bilateral pes planus have been manifested by marked pronation and marked inward displacement of the tendo Achilles.  With respect to these assertions, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  A determination as to the technical manifestations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions as to the degree of pronation and the degree of inward displacement of his Achilles tendons do not constitute competent evidence in this case.

Significantly, clinicians of record have consistently determined that the Veteran's bilateral pes planus is not productive of marked pronation, inward bowing of his Achilles tendons, or marked inward displacement or severe spasm on manipulation of his Achilles tendon.  The Board acknowledges that the VA examiner who conducted both the July 2009 and December 2009 VA examinations found "remarkable" inward bowing of the Veteran's right Achilles tendon.  It is unclear from the report if the examiner intended to indicate that the inward bowing of the Veteran's right Achilles tendon was "marked" versus "remarkable."  Regardless, on no occasion thereafter does evidence show marked inward bowing of Veteran's right or left Achilles tendon.  Indeed, subsequent examinations have specifically determined that there is no evidence of such.  Consequently, the Board finds that the preponderance of the evidence establishes that the Veteran's bilateral pes planus is not manifested by marked pronation or marked inward displacement of the tendo Achilles on manipulation. 

Further, the Veteran asserted that he experiences severe Achilles tendon pain associated with his bilateral pes planus.  He does not assert and the evidence of record is not otherwise supportive of finding that his bilateral pes planus is manifested by (marked inward displacement and) severe spasm of the tendo Achilles on manipulation.  The clinicians of record have specifically determined that there is no evidence of tendo Achilles spasm, severe or otherwise.

With respect to his assertions that his bilateral pes planus is manifested by "extreme" tenderness of the plantar surfaces, the Board finds that the Veteran's reports of lay observable symptoms are competent.  The Board finds that tenderness is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the clinical evidence of record included various characterizations or assessments of his plantar surface tenderness that measured it as something significantly less than "extreme."  Indeed, the Veteran's plantar surface tenderness has been characterized as not present, slight, mild, or mild to moderate.  The clinical evidence of record did not demonstrate that the Veteran's pes planus was manifested by "extreme" plantar surface tenderness or a degree of tenderness similar to "extreme."  The Board finds that the opinions of medical professional are more probative than the Veteran's lay assertions.  Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's bilateral pes planus was not shown to be manifested by extreme plantar surface tenderness.

Based on the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral pes planus is pronounced, or more nearly approximates the rating criteria for the maximum 50 percent rating.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5276. 

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence resents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected pes planus is evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of this disability.

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The Veteran's service-connected bilateral pes planus is manifested by pain, flare-ups, stiffness, fatigue, weakness, swelling, Achilles tendonitis, and the varying presence of characteristic calluses and an unusual show wear pattern.  Regarding functional impairment, the Veteran's bilateral pes planus makes prolonged sitting, standing, and walking difficult.  The Veteran's ability to exercise and participate in coaching sports is impaired; however, the clinicians of record consistently opined that the effect on the Veteran's usual occupation and daily activities is mild to moderate.  The Board finds that such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations are either specifically listed in the rating criteria or arise because of the above factors or symptoms listed in the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran also utilized a variety of shoe inserts/orthoses, used dorsiflexion splints, and wore a "postop" shoe.  The use of orthopedic shoes and appliances is specifically noted in the rating criteria.  Id.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Generally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  The Board acknowledges that service connection has been granted for the Veteran's bunion, right foot, and that a separate non-compensable rating has been assigned thereto.  The evidence of record consistently demonstrated that the Veteran's right foot bunion was asymptomatic.  The evidence of records also demonstrates a variety of other non-service-connected foot disabilities, the symptoms of which are considered herein where they could not be distinguished from those associated with the Veteran's bilateral pes planus.  As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Likewise, the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities has not been raised by the Veteran or the evidence of record and will not be further discussed by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's bilateral pes planus, there is no reasonable doubt to be resolved, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


